Case 20-12456-JTD   Doc 861-3   Filed 01/13/21   Page 1 of 6




               EXHIBIT C
Case 20-12456-JTD   Doc 861-3   Filed 01/13/21   Page 2 of 6
Case 20-12456-JTD   Doc 861-3   Filed 01/13/21   Page 3 of 6
                         Case 20-12456-JTD                Doc 861-3            Filed 01/13/21       Page 4 of 6
                                                                                                      June 10, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 770659948805




Delivery Information:


Status:                        Delivered                                   Delivered To:            Receptionist/Front Desk

Signed for by:                 R.WALKER                                    Delivery Location:       150 W CHURCH AVE          37801

Service type:                  FedEx Standard Overnight                                             MARYVILLE, TN, 37801

Special Handling:              Deliver Weekday                             Delivery date:            Jun 10, 2020 09:38




Shipping Information:


Tracking number:                       770659948805                        Ship Date:                  Jun 9, 2020

                                                                           Weight:                     0.5 LB/0.23 KG



Recipient:                                                                 Shipper:
Attention: Legal Department, Ruby Tuesday, Inc.                            Devin DeVito,
150 West Church Avenue                                                     1100 Peacthree Street
MARYVILLE, TN, US, 37801                                                   Suite 800
                                                                           ATLANTA, GA, US, 30309




Reference                                  7571/41




Thank you for choosing FedEx
Case 20-12456-JTD   Doc 861-3   Filed 01/13/21   Page 5 of 6
                         Case 20-12456-JTD                 Doc 861-3           Filed 01/13/21           Page 6 of 6
                                                                                                           June 10, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 770659967903




Delivery Information:


Status:                        Delivered                                   Delivered To:                  Shipping/Receiving

Signed for by:                 J.JONATHAN                                  Delivery Location:

Service type:                   FedEx Standard Overnight                                                  MARYVILLE, TN,

Special Handling:              Deliver Weekday                             Delivery date:                 Jun 10, 2020 13:43




Shipping Information:


Tracking number:                        770659967903                       Ship Date:                        Jun 9, 2020

                                                                           Weight:                           0.5 LB/0.23 KG



Recipient:                                                                 Shipper:

MARYVILLE, TN, US,                                                         ATLANTA, GA, US,




Reference                                  7571/41




                    Signature image is available. In order to view image and detailed information, the shipper or payor account
                                                     number of the shipment must be provided.




Thank you for choosing FedEx
